DETAILED ACTION
Applicant’s response filed on 05/23/2022 is acknowledged.

Claim Objections
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Referring to claim 20, the terms “the third pair” and “the fourth pair” lacks antecedent basis. Because claim 20 depends on claim 1, claim 1 do not discloses the terms, and claim 20 introduces the terms first time. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2)  as being anticipated by Harlow et al. (US4234759, hereinafter Harlow).

Referring to claim 1,  Harlow discloses a data cable (figures 3-4 and claim 9) comprising: 
a plurality of coaxial wires (coaxial wires in figure) wherein each coaxial wire in the plurality of coaxial wires comprises a center conductor (12) and an electrically conductive shield layer (14) separated by a dielectric layer (13), 
a first wire pair (2-3) comprising a first coaxial wire (2) with a first shield layer (14 of 2) and a second coaxial wire (3) with a second shield layer (14 of 3), wherein the first shield layer  is electrically coupled to the second shield layer (14 of 2 electrically coupled 14 of 3); and 
a second wire pair (4-5)  comprising a third coaxial wire (4)  with a third shield layer (14 of 4)  and a fourth coaxial wire (5)  with a fourth shield layer (14 of 5), wherein the third shield layer is electrically coupled to the fourth shield layer (14 of 4 electrically coupled 14 of 5), 
wherein the first shield layer and the second shield layer are electrically insulated from the third shield layer and the fourth shield layer(see figures wherein shields of 2-3 electrically insulated form shields of 4-5 ).

Referring to claim 4, Harlow discloses the data cable of claim 1, further comprising a connector adapted to couple the data cable to a computing device (plug connector in claim 9 of Harlow; and paragraph 0015; by having the claimed structure (connector), Harlow intended to couple the data cable to a computing device. The structure is what it is not how it’s been used. ).

Referring to claim 7, Harlow discloses the data cable of claim 1, further comprising an outer layer of electrically insulating material surrounding the plurality of coaxial wires (16 which is made of a sheath 16 of an insulating plastics material in the figure of Harlow).


Referring to claim 10, Harlow discloses the data cable of claim 1, wherein each coaxial wire further comprises a spacer in the dielectric layer holding the center conductor separate from the electrically conductive shield layer (each hollow insulator  13 having a though hole portion to hold the center conductor separate from the electrically conductive shield layer, see figure  of Harlow).

Referring to claim 19, Harlow discloses the data cable of claim 1, The data cable of claim 1, further comprising: a third wire pair comprising a fifth coaxial wire with a fifth shield layer and a sixth coaxial wire with a sixth shield layer, wherein the fifth shield layer is electrically coupled to the sixth shield layer (see pair 6-7 having each having conductor 12 and  shield 14 wherein shields 14 of 6-7 electrically connected in figure of Harlow); and 
a fourth wire pair comprising a seventh coaxial wire with a seventh shield layer and an eighth coaxial wire with an eighth shield layer, wherein the seventh shield layer is electrically coupled to the eighth shield layer (see pair 8-9 having each having conductor 12 and  shield 14 wherein shields 14 of 8-9electrically connected in figure of Harlow), 
wherein the first wire pair, the second wire pair, the third wire pair, and the fourth wire pair are electrically insulated from each other (see pairs 2-3, 4-5, 6-7, and  8-9 are electrically insulated by 16).

Referring to claim 20, Harlow discloses the data cable of claim 1, The data cable of claim 1, wherein the first wire pair, the second wire pair, a third wire pair, and (see by having claimed structure in claim 1,  four pairs of  Harlow intended to be used for communicating according to Ethernet standards ) 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Chopra et al. (US20020096354, hereinafter Chopra).

Referring to claim 2, Harlow discloses the data cable of claim 1, but fails to disclose wherein the dielectric layer has a refractive index less than or equal to 1.25.
Chopra discloses the data cable is 100 feet and additionally having conductor such that wherein an insertion loss of the data cable at 100 feet is less than 20 dB across a 2 GHz bandwidth (see paragraph 0029 states, “For a smooth wall cable, the relative propagation velocity (i.e., the velocity as a fraction of the velocity of light in air) is the reciprocal of the square root of the dielectric constant of the foam, and the dielectric constant is known for any particular foam density from equations available in the literature. To achieve a 90% propagation velocity for a smooth wall cable with a foamed polyethylene dielectric requires a foam density of approximately 0.22 g/cm 3”; refraction of index is speed of light in air/speed of light in mediam, herein is 90% of speed of light; therefore, refraction index is about   C/V = C/ (90% of C) =1.11; additionally, by having foamed polyethylene dielectric, claimed properties are inherent or obvious ).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to have the cable of Harlow have dielectric as taught Chopra because this advantageous because of the corresponding reductions in transmit and receive path losses, and this results in improved signal propagation characteristics, especially in attenuation, while still maintaining the high flexibility and bending properties.

Referring to claim 11, Referring to claim 11, Harlow discloses the data cable of claim 1, but fails to disclose wherein an insertion loss of the data cable at 100 feet is less than 20 dB across a 2 GHz bandwidth.
Chopra discloses the data cable is 100 feet and additionally having conductor such that wherein an insertion loss of the data cable at 100 feet is less than 20 dB across a 2 GHz bandwidth (see paragraph 0029 states, “the cable has reduced attenuation compared with a standard velocity cable of the same size (1.73 dB/100 ft compared with 1.86 dB/100 ft at a frequency of 2 GHz)”).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to have the cable of Harlow have cable conductor and size as taught Chopra because this advantageous because of the corresponding reductions in transmit and receive path losses, and this results in improved signal propagation characteristics, especially in attenuation, while still maintaining the high flexibility and bending properties.
Additionally, By having 100 feet cable in the structure of claim 1, the characteristic or function as claimed in claim 11 of cable is equivalent and/or obvious; the product is what it is, not what it does (by having claimed structure, the characteristic of cable claim inherent or equivalent; the product is what it is, not what it does).

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Okano et al. (US20100025072, hereinafter Okano).

Referring to claim 3, Harlow discloses the data cable of claim 1, but fails to disclose further comprising an electrically conductive outer shield layer surrounding the plurality of coaxial wires.

Okano discloses an electrically conductive outer shield layer surrounding the plurality of coaxial wires (shield 24 around the plurality of coaxial wires 1 ).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to have the cable of Harlow have shiled as taught Okano because this advantageous because  ouer shiled further improve shielding o cable and help to provide transmission signal cable having high reliability.

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Nakajima et al. (US20020071644, hereinafter Nakajima).

Referring to claim 5, Harlow discloses the data cable of claim 1, but fails to disclose wherein the connector is selected from a Registered Jack 45 (RJ45) connector, a Small Form-factor Pluggable (SFP), or a Quad Small Form-factor Pluggable (QSFP) connector.
Nakajima discloses wherein the connector is selected from a Registered Jack 45 (RJ45) connector, a Small Form-factor Pluggable (SFP), or a Quad Small Form-factor Pluggable (QSFP) connector (see paragraph 0015 states, “a cable of four twisted pair lines hitherto proposed is attached to an "RJ45" modular plug).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to have the cable of Harlow connected Registered Jack 45 (RJ45) connector connected cable as taught Nakajima  in order to high transmission speed or have internet connection between two electronic components.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Yabashi (US20210012923, hereinafter Yabashi).

Referring to claim 6, Harlow discloses the data cable of claim 1, but fails to disclose wherein the center conductor of each of the plurality of coaxial wires is coupled to a first side of the connector, and the electrically conductive shield layer of each of the plurality of coaxial wires in coupled to a second side of the connector.

Yabashi discloses wherein the center conductor of each of the plurality of coaxial wires is coupled to a first side of the connector, and the electrically conductive shield layer of each of the plurality of coaxial wires in coupled to a second side of the connector (shields 40 connected upper side of connector and conductive wires 11 connected lower side of connector in figure 1) 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to have the cable of Harlow to have connections of connector as taught by Yabashi because this type of arrangement useful in easily identify and fasten shield members and wires to connector and avoid short circuit by mismatch of connections. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harlow in view of Efraimsson (US6288339, hereinafter Efraimsson).

Referring to claim 8, Harlow discloses the data cable of claim 1, but fails to disclose a flexible supporting structure coupled to the plurality of coaxial wires.

Efraimsson discloses a flexible supporting structure coupled to the plurality of coaxial wires (7 in figure 2; page 2 of Efraimsson states, “The jacket 7 may conveniently be comprised of a strong polyethene or some other material with low cold-flow, so as to avoid deformation of the jacket in the passage of time. The material will also preferably have a certain degree of elasticity that will provide flexibility”) .
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to have the cable of Harlow to have flexible j layer as taught by Efraimsson because this type of arrangement would improve in self-support of the cable, keep wires together, and protect from variables such as water, or heat. 

Response to Argumets
Applicant’s arguments with respect to claim(s)  1-8, 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847